Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed dated 02/16/2021 is duly acknowledged.
Claims 1-14 as presented on 12/26/2018 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11; drawn to “A formulation comprising probiotics and curcuminoids…”)  in the reply filed on 02/16/2021 (see remarks, page 1) is acknowledged.
Accordingly, claims 12-14 (non-elected group II) have been currently withdrawn from further considerations.
Claims 1-11 (elected product of group I) directed to “A formulation comprising probiotics and curcuminoids in powder or granular form” have been examined on their merits in this action hereinafter.
Priority
Applicant’s claim of foreign priority of 12/27/2017 filed with Indian application IN-2017/41034225 is duly acknowledged.
Specification
Objection to Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawing depicting Figure 1 filed on 12/26/2018 appears to be incomplete. The instant specification on page 6 recites the following:
“BRIEF DESCRIPTION OF THE FIGURES
[0031] FIG. 1 shows the serum concentration of total curcuminoids concentration after
administration of standard unformulated curcuminoids and curcuminoid-probiotic formulation of this invention.”

The Fig. 1 only shows the square symbols for the “curcuminoids-probiotics” component of the experiment, whereas the round symbols for depicting the “standard unformulated curcuminoids” has not been shown in the figure 1. Appropriate correction as a replacement drawing sheet for Figure 1 is required in order to remove potential ambiguity.  
Applicants are also advised to amend the specification section “BRIEF DESCRIPTION OF THE FIGURES” on page 6, appropriately in order to incorporate description for both symbols as applicable.
Claim Objections
1.	Claim 2 (as presented) is objected to because of the following informalities:  claim recites the limitations “wherein galactomannan-rich fenugreek fiber and ragi matrix are used to encapsulate the curcuminoids and probiotics”, which is ambiguous.  Applicants are advised to amend claim 2 in order to recite “wherein the curcuminoids and probiotics in the formulation are encapsulated in galactomannan-rich fenugreek fiber and ragi matrix”, for instance.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 8 and 9 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is directed to “The formulation of claim 1, wherein it is administered orally at a dose of 250 mg-1000 mg/ dose, and wherein at least one dose is administered daily.”
A.  It is noted to applicants that instant claim 1 as recited is directed to a product claim, not directed to a method/process of treatment per se. Thus, the recitation of an active method step within a product claim raises potential ambiguity because it is not clear if the steps recited are meant to be taken as being suitable for oral administration (at the recited dose range), and/or meant to be taken as an intended use limitation, which is already part of the recitation in claim 1, i.e. “wherein the formulation can be administered orally”. Therefore, as presented, the scope of the claimed invention is unclear because the metes and bounds of the claimed product is not .  Appropriate correction is required.
B.  Claim 8 recites the limitation “at a dose of 250 mg-1000 mg/ dose”, which appears to be confusing. First, it is unclear if the recited dose is meant to be in certain oral dosage form comprising “250 mg-1000 mg” of the total powder or granular form having a mixture of both components, i.e. probiotics and curcuminoids (that can be administered orally as a single dose per day; see instant disclosure, page 9, [0044], for instance), or it represents only the dose of individual components in the formulation. Secondly, it is not clear if the formulated product of claim 1 in “powder or granular form” that “can be administered orally” is present in any specific form for example, that would encompass a unit or single dose within the range of “250 mg-1000 mg” of both components per se (see instant disclosure, page 3, [0012], for instance). It is to be noted that instant claim 1 does not specify if the “formulation” (the term has not been specifically defined by applicants on record) comprises a mixture of probiotics and curcuminoids. The metes and bounds of the claimed invention is therefore not properly defined. Appropriate correction is required. 
2. 	Claim 5 (as presented) recites the limitations "the encapsulated curcuminoids" in line 2, and “the unformulated curcuminoids” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Claim 5 directly depends from claim 1, and does not recite “encapsulated curcuminoids” or “unformulated curcuminoids” per se. Appropriate correction is required.
3.	Claim 6 (as presented) recites the limitations "the probiotic bacteria" in line 1. There is insufficient antecedent basis for this limitation in the claim.  Probiotics may normally comprise a variety of bacteria, yeast, fungi, etc., and therefore the recitation of the limitation in 
4.	Claim 7 (as presented) recites the limitations "the probiotic microorganisms" in line 1. There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to recite “probiotics” in the claim 7 instead, in order to conform to the recitation of claim 1.
5.	Claim 10 (as presented) recites the limitations "the concentration of curcuminoids" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not provide the basis for any “concentration of curcuminoids” per se. Appropriate correction is required.
Claims
	It is noted to applicants that although the term “formulation” has not been specifically defined by the disclosure of record, instant claim 1 has been interpreted as a product formulation comprising a mixture of “probiotics and curcuminoids in powder or granular form” (see instant specification, page 4, [0020], for instance), and therefore eligibility rejection under 35 USC § 101 (under natural product exception) has not been made by the examiner. Applicants are suggested to amend instant claim 1 appropriately.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 2 and 4-11 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Madhavamenon et al (US 2013/0029905 A1; cited as ref. [A] on PTO 892 form) taken with Maha (2013; NPL cited as ref. [U] on PTO 892 form) and VidyaLaxme et al (2014; cited as ref. [V] on PTO 892 form).
Claim 1 is directed to “A formulation comprising probiotics and curcuminoids in powder or granular form, wherein the formulation can be administered orally.”
See also limitations as presented in claims 2 and 4-11 by applicants.
Madhavamenon et al (2013), while teaching formulation containing curcuminoids (a mixture of polyphenolic phytochemicals obtained from dried rhizomes of turmeric, Curcuma longa L) exhibiting enhanced in vivo bioavailability in gastrointestinal (GI) tract (see title, 
However, the formulation disclosed by Madhavamennon et al is demonstrated to significantly enhance the ultimate bioavailability of curcumin (a known limiting factor due to poor absorption in GI tract, despite its immense therapeutic and antioxidant potential; see [0005] and [0007]-[0011], for instance) when taken orally, they do not disclose and/or exemplify – 1) inclusion of viable probiotics (i.e. such as probiotic bacteria or yeast as recited in instant claims 1, 6, 7 and 9); and wherein 2) the galactomannan-rich fenugreek fiber and ragi matrix (“ragi” has been disclosed in the specification of record as “Finger millet”, Eleusine Africana; see [0010]) are used to encapsulate the curcuminoids and probiotic microorganisms in the formulation (as recited in instant claims 2 and 4).
Maha (2013), while comparing the antidiabetic potential of oral turmeric with or without probiotics enriched in fermented milk products (that included the probiotic strain of Bifidobacterium lactis DN-173 010; see title, abstract and introduction on page 1) in experimental animals (streptozotocin-induced diabetic rats as model), disclose the fact that though administration of turmeric supplement (225mg/Kg/d), probiotic bacterium (0.5 ml/Kg/d), and their combination were all capable of attenuating hyperglycemia, dyslipidemia and oxidative stress initiated by Streptozotocin, the turmeric (i.e. curcuminoids) and the probiotic combination groups demonstrated a more potent hypolipidemic and antioxidative effects compared to the probiotic alone group of animals. Thus, suggesting that a combination of oral turmeric supplement (or curcuminoids) with suitable probiotic bacterial strains may provide further enhancement in health of diabetic patients, rather than administration of each functional product by itself (see page 2, left column, 1st paragraph).
  VidyaLaxme et al (2014) disclose that finger millet locally known as a functional food “ragi”, and probiotics have been recognized in the art for their health benefits (see title and abstract, and conclusions, in particular), and demonstrate that ragi malt that is prepared using ragi and a combination of probiotic strains Leuconostoc mesenteroides and Bacillus subtilis natto (Bs), provided the strongest antagonistic activity against V. cholerae, and provided other beneficial properties such as nutrition, energy and protection for health (presumably by inhibiting biofilm formation and planktonic growth of pathogens such as Vibrio cholerae; see abstract) when administered orally. They were able to show that when both probiotic strains were combined with the ragi malt, there appeared to be a synergistic effect of the strains especially for the antimicrobial activity against V. cholerae, thus suggesting a clear health benefits to the consumer. In addition, they also disclose the fact that probiotic lactic acid bacteria log 7 CFU per ml is taken in the art as a standard measure of probiotic activity for a functional food) are known to be viable in cereals (see page 3072, entire right column in the “Introduction” section) and therefore suggested utilization of a probiotic strain as a starter culture in cereal substrate to produce ragi malt as fermented food having beneficial and health promoting properties.
Thus, given the disclosure for the combination of turmeric derived curcuminoids with probiotic bacterial strains that are known to be beneficial for health (see teachings from Maha, as discussed above), and the importance for ragi (or finger millet, albeit in the form of a fermented malt) in supporting the growth and beneficial activities of probiotic microorganisms in the GI tract of animals (i.e. as a growth substrate in functional food, as suggested by VidyaLaxme et al, above), it would have been obvious to an artisan of ordinary skill in the art (before the effective filing date of this invention) to combine the probiotics in the formulation with the curcuminoids that is encapsulated with galactomannan-rich fenugreek fibers as already disclosed by Madhavamennon et al, at least for the added health benefits as disclosed by Maha, and also include ragi matrix in the formulation in order to provide growth and support for the probiotic microorganisms as explicitly suggested and/or demonstrated by the disclosure from VidyaLaxme et al. Since, the total amounts and the dose levels for curcuminoids encapsulated in galactomannan-rich fenugreek fibers has already been disclosed by Madhavamennon et al (see detailed teachings above), incorporation of a suitable probiotic strain (and concentrations thereof) in the ragi matrix, for instance for the sustenance, viability and/or growth of probiotics microorganisms (i.e. in the formulation intended to be taken orally), would have been obvious and fully contemplated by an artisan of ordinary skill in the art, at least for the health benefits and anti-pathogenic activities as specifically suggested by the combined disclosure from the cited 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed by the applicants.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657